Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION


Claims  1-5, 7-19, and 21-22 are allowable. The restriction requirement, as set forth in the Office action mailed on 09/07/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, claim 2, 3, 5, 10, 13, and 17 are directed to withdrawn from further consideration because they require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE 

This communication is an examiner’s reasons for allowance in response to application filed on 02/09/2019, assigned serial 16/280,415 and titled “Autonomous vehicle routing based upon spatiotemporal factors".
The following is an examiner's statement of reasons for allowance: 

Wray reference (2020/0098269) discloses a a Markov process model that identifies geospatial location of a vehicle, direction and route and other parameters such as velocity, acceleration. Pati teaches identifying a route for the autonomous based on the output of the model. Warshauer-Baker teaches the conditions in the driving environment. However, none of the documents discloses the feature of 
“the spatiotemporal statistical model is generated based upon historical data from autonomous vehicles when the autonomous vehicles undergo operation- influencing events in a driving environment such that the autonomous vehicles discontinue operating autonomously; wherein the historical data comprises indications of geographic locations traversed by the autonomous vehicles, indications of spatiotemporal factors in the geographic locations when the autonomous vehicles undergo the operation-influencing events, and times at which the autonomous vehicles encountered the spatiotemporal factors, wherein the spatiotemporal factors comprise conditions in the driving environment that interfere with at least one of object recognition by the autonomous vehicles or physical progress of the autonomous vehicles causing the autonomous vehicles to discontinue operating autonomously” of the invention as set forth in claims 1-5, 7-19, and 21-22. Meanwhile, as a result of these features, the invention as set forth in claims  1-5, 7-19, and 21-22 produces the advantageous effect of producing a suboptimal experience for a passenger in the autonomous vehicle.


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Claims  1-5, 7-19, and 21-22 are allowed.
Claims 6, and 20 are canceled.



Conclusion










Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535. The examiner can normally be reached mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667